Citation Nr: 0633482	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughters


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946 
with service in the Pacific Theater.  This case comes to the 
Board of Veterans' Appeals (Board) from a January 2002 rating 
decision.  The case was remanded by the Board in September 
2004 and February 2006 for further development.  The most 
recent supplemental statement of the case was issued by the 
RO in July 2006 at which time the RO continued to deny 
service connection for all three claims.


FINDINGS OF FACT

1.  A low back disorder was not present in service; was not 
objectively manifested until after service; and is not 
otherwise shown to be related to service.

2.  An eye disorder was not present in service; was not 
objectively manifested until after service; and is not 
otherwise shown to be related to service.

3.  Malaria was not demonstrated in service and residuals of 
malaria have not been identified after service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006). 

2.  An eye disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006). 

3.  Malaria was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to its initial adjudication of the claims for service 
connection for a low back disorder and malaria, the RO sent 
the veteran a letter in September 2001 indicating all but the 
fourth element of the duty to notify for his low back and 
malaria claims.  Prior to its initial adjudication of the 
claim for service connection for an eye disability, the RO 
sent the veteran a letter in November 2001 indicating all but 
the fourth element of the duty to notify for his eye 
disability claim.  While these letters were not complete in 
their notification of the veteran, the veteran has not been 
prejudiced by lack of notification for he was sent additional 
development letters in November 2002 and September 2004 and a 
complete notification letter in March 2006.  The March 2006 
letter included all four required elements of the duty to 
notify from 38 C.F.R. § 3.159.  This was followed by a final 
adjudication of the claims later in 2006.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service personnel records, service medical records, 
VA treatment records, and private medical records indicated 
by the veteran to be relevant, and afforded the veteran 
several VA examinations regarding his claims.  There does not 
appear to be any other evidence, VA or private, relevant to 
the claims at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the veteran is 
not prejudiced by the Board's adjudication of his claims at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  

II.  Claims for Service Connection

The veteran is claiming service connection for a low back 
disability, an eye disability, and malaria.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Low Back Disorder

The veteran's service medical records do not show treatment 
or complaints of back pain.  Although the medical evidence 
indicates complaints of back pain beginning in 2002, the only 
diagnosis of a low back disorder is in November 2002 
indicating a diagnosis of the veteran as having degenerative 
disc disease.  There are no other opinions in the medical 
evidence of record regarding the diagnosis or etiology of the 
veteran's back pain.

Despite the veteran's contentions that he currently suffers 
from a low back disability that is related to service, a 
history of a low back disability during active duty has not 
been shown or documented in the service medical records.  
While the veteran may sincerely believe that he the current 
low back disability is related to service, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently has no low back disability as a result of service.  
38 U.S.C.A. § 5107(b).

Eye Disability

A review of the veteran's service medical records is entirely 
negative for treatment, complaints or findings of vision or 
eye problems.  The veteran's VA treatment records indicate 
treatment for an eye disability beginning in 1999 through 
July 2006 that is currently characterized as traumatic optic 
neuropathy of the right eye according to a VA treatment 
record dated January 2006.  While the veteran has received 
extensive treatment for an eye disability between 1999 and 
the present date, there is no medical evidence linking his 
eye disability to service.  While a May 2001 VA treatment 
record indicates that the veteran was in the vicinity of an 
explosion during service in addition to experiencing other 
potentially trauma-causing events throughout his life, there 
is no medical evidence of treatment and or complaints 
regarding the eye in the 50 plus years between the alleged 
trauma and his first reported eye treatment of record.  Any 
further etiological opinion rendered by a VA examiner would 
be purely speculative as a result.

A history of eye disability during active duty has not been 
shown or documented in the service medical records.  While 
the veteran may sincerely believe that he his current eye 
disability is related to service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently has no 
eye disability as a result of service.  38 U.S.C.A. § 
5107(b).

Malaria

In addition to the laws and regulations cited previously, it 
should be acknowledged that malaria is a tropical disease 
which may be granted service connection as a result of 
tropical service, although not otherwise established as 
incurred or aggravated in service, if it is manifested to a 
degree of 10 percent or more within one year after service 
separation or at a time when standard accepted treatises 
indicate that the incubation period commenced during such 
service.  38 C.F.R. §§ 3.307, 3.309.  A review of the 
veteran's service medical records is entirely negative for 
treatment, complaints or findings of malaria.  Historical VA 
and private medical records are negative for treatment, 
complaints or diagnoses of residuals of malaria after 
service.

Despite the veteran's contentions that he currently suffers 
from residuals of malaria, the competent medical evidence of 
record has not shown any clinical findings of such residuals 
or malaria itself.  Moreover, a history of malaria during 
active duty has not been shown or documented in the service 
medical records.  While the veteran may sincerely believe 
that he has chronic residuals of malaria, as a lay person, he 
is not competent to render a medical diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, given 
the veteran's service in the Pacific Theater during World War 
II, it is recognized that malaria would be consisted with the 
nature and circumstances of his service; however, there can 
be no valid claim in the absence of proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The fact remains that malaria or residuals thereof 
have not been identified after service.  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently has no disability as a 
result of malaria residuals.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for eye disability is 
denied.

Entitlement to service connection for malaria is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


